Citation Nr: 1002354	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a fall at a VA facility in January 
2006, to include a fractured left femur and depression.


REPRESENTATION

Appellant represented by:	Gary Morris


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956 
and from September 1956 to May 1973.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2007 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


FINDING OF FACT

Any additional disability from the Veteran's fall at a VA 
facility in January 2006 was not the result of VA hospital 
care, medical or surgical treatment, or an examination 
rendered by VA.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for residuals of a fall at a VA facility 
in January 2006, to include a fractured left femur and 
depression, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that on January 4, 2006, he tripped and 
fell to the ground while waiting in line at a pharmacy in the 
Fayetteville VA Medical Center (VAMC).  He also contends that 
he incurred several injuries including a fractured left femur 
and depression as a result of his fall.  In the June 2008 
substantive appeal, the Veteran, through his representative, 
argued that the floor at the VAMC was uneven which caused his 
fall and injuries and that VA was negligent in the 
maintenance and equipping of the floor of the Fayetteville 
VAMC.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show 
that disability or death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, similar 
instance of fault, or an event not reasonably foreseeable.  
Id.

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the Veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).  
To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the Veteran's additional disability. Merely showing that a 
Veteran received care, treatment, or examination and that the 
Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

Clinical records from the Fayetteville VAMC dated January 4, 
2006, establish that the Veteran was treated in the emergency 
department for a fracture of the left distal femur and a 
minor laceration to his lip.  The injuries were attributed to 
a fall in the pharmacy that occurred when the Veteran's left 
knee gave out.  He was transferred for further treatment to 
Cape Fear Hospital. 

Additional treatment records from the Fayetteville VAMC 
indicate that the Veteran has been diagnosed with status post 
left femur surgery and posttraumatic stress disorder (PTSD) 
since his January 2006 fall. 

The medical evidence of record clearly establishes that the 
Veteran incurred a fractured left femur as a result of his 
fall at the VAMC in January 2006.  With respect to the other 
claimed residual disability, depression, the Board notes that 
the record does not establish that the Veteran has been 
diagnosed with this condition by a health care professional.  
In addition, although a diagnosis of PTSD is noted in the 
Veteran's VAMC treatment records, there is no competent 
evidence linking this current disability to the January 2006 
fall.  
In any event, the Board finds that the Veteran's claimed 
residuals of his January 2006 fall are not due to VA hospital 
care, medical or surgical treatment, or examination, and 
therefore, benefits pursuant to 38 U.S.C.A. § 1151 are not 
warranted in this case.  

In order for an additional disability to be compensable under 
38 U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  The additional 
disability must have been the result of injury that was part 
of the natural sequence of cause and effect flowing directly 
from the actual provision of "hospital care, medical or 
surgical treatment, or examination" furnished by VA.  Id. at 
101.

In Loving, the Veteran was undergoing a VA examination when a 
metal ceiling grate fell on him.  The United States Court of 
Appeals for Veterans Claims (Court) held that the claimed 
knee injury resulting from the fallen grate was coincidental 
to the examination, and not caused by it, and concluded that 
the Veteran's claim for compensation under § 1151 "lies 
beyond the ambit of section 1151."  Loving, 19 Vet. App. at 
100-101.  In support of its conclusion in Loving, the Court 
made reference to the case of Sweitzer v. Brown, 5 Vet. App. 
503 (1993), in which the Court affirmed a Board decision 
denying § 1151 benefits for a Veteran who claimed that, while 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck him and knocked him to the 
ground.  The Court, in Sweitzer, held that § 1151 
contemplated recovery only for disability resulting from the 
examination itself, and not for disability sustained while 
merely waiting in the building for an examination.

In Sweitzer, the Court emphasized that § 1151 "does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of 
actions by the VA."  Id. at 505.  The Court also noted that 
the legislative history reinforced the conclusion that 
compensation under § 1151 is to be awarded only for an 
increase in disability that is the result of action by VA, 
and not from a coincidental event.  Id.; see VAOPGCPREC 7-97 
(Jan. 29, 1997) (concluding that the provisions of § 1151 
effective prior to October 1, 1997, do not cover injuries 
which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization); see 
also VAOPGCPREC 1-99 (Feb. 16, 1999) (holding that the 
provisions of § 1151, effective prior to October 1, 1997, 
authorize compensation only for disability resulting from 
treatment or examination itself at a VA facility, and not for 
disability due to such intervening causes as a sexual assault 
or another intentional tort).  Although § 1151 was amended in 
1997 to add the element of fault, the intent of Congress to 
provide compensation for disability related to VA treatment 
or examination has not changed.

The record does not reflect that the Veteran's January 2006 
fall resulted from examination or treatment of the Veteran; 
rather, the evidence, including the statements of the 
Veteran, establish that he was waiting in line at the 
pharmacy when he tripped and fell.  Hence, the injury did not 
result from the actual VA medical treatment or examination, 
but from an incident that is merely coincident with 
treatment.  Even if the fall occurred during an examination 
or while the Veteran was receiving other VA medical care, as 
was the situation in Loving, there is no evidence that he 
fell because of the VA treatment or examination.  As 
described above, VA precedential law is clear that such an 
incident is "beyond the ambit of Section 1151", even where 
additional disability is incurred.  Loving, 19 Vet. App. at 
100-101.

In a case like this, where the law, but not the evidence, is 
dispositive, the appellant's claim should be denied because 
of the lack of legal entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1996).  Since the Veteran 
seeks compensation under 38 U.S.C.A. § 1151 for additional 
physical and mental disabilities allegedly incurred as a 
result of an intervening cause not resulting from treatment 
or examination rendered by the VA, the claim must be denied 
as it is without legal merit.





Duties to Notify and Assist

The law generally imposes on VA certain notice and duty to 
assist provisions concerning claims for VA benefits.  
However, VA's General Counsel has held that there is no duty 
to notify a claimant where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, it was held that there is no duty 
to assist a claimant where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit. 
VAOPGCPREC 5-2004.

In this case, undisputed facts render the Veteran ineligible 
for the claimed benefit. Moreover, there is no additional 
evidence that would substantiate the Veteran's claim because 
undisputed facts render him ineligible for the claimed 
benefit.  Therefore, the notice and duty to assist provisions 
are not applicable in this case.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a fall at a VA facility in January 
2006, to include a fractured left femur and depression, is 
denied.




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


